

115 HR 3488 IH: Reducing the Demand for Human Trafficking Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3488IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Kinzinger (for himself, Ms. Kelly of Illinois, Mr. Meehan, Mrs. Hartzler, Mr. Smith of New Jersey, Mrs. Wagner, and Mr. McCaul) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Trafficking Victims Protection Act of 2000 to encourage a victim-centered approach to
			 combating human trafficking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing the Demand for Human Trafficking Act of 2017. 2.Implementing a victim-centered approach to combating human traffickingSection 107(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended by adding at the end the following:
			
 (D)PreferencesThe Attorney General shall provide affirmative preferences to applicants for grant funding under this paragraph whose grant application includes an attestation that grant funds awarded to a State or local law enforcement agency will be used in part to assist in strengthening efforts to reduce demand for human trafficking through the investigation and prosecution of persons who solicit or purchase commercial sex..
		